DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 11/23/2021 is acknowledged.
Group II, though originally written as claims 29 and 30 when it should have been claims 28 and 29, includes the method claims. Thus, claims 28 and 29 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2021. Given the Examiner typo, should the Applicant have issues with the clarified restriction, they are encouraged to call the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This raises several issues. 
First, it is unclear whether or not the fluoride particulate structure is part of the claimed LED component (or laser-diode based lighting component). For the purpose of examination the Examiner will interpret the claims as though the fluoride particulate structure is not part of the LED component (or laser-diode based lighting component).
Second, the fluoride particulate structure is a complete unknown aside from the fact that it is a particulate structure containing fluoride. It is virtually impossible to compare the thermal quenching of the claimed phosphor ceramic, possessing an unclaimed thermal quenching value, to the thermal quenching value of such an unknown structure. The range of acceptable thermal quenching values cannot be properly obtained so the limitations of the claim are indefinite. For the purpose of examination, the Examiner will apply art to the claim as though a fluoride phosphor in a ceramic structure will exhibit reduced thermal quenching compared to a phosphor comprising the same material existing in a particulate structure.
Claims 2-22 and 24 are rejected for being dependent on these indefinite claims.
Claim 2 is specifically rejected for a different reason. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation 80% of the full density, and the claim also recites 99% of the full density which is the narrower statement of the range/limitation. . The claim(s) 
Claim 9 is specifically rejected for a different reason. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation 0.01% to 30%, and the claim also recites 0.01% to 5% which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-14, 18, 20-22, 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Pub. No. 2015/0076406 A1).
As to claim 1, Zhou et al. teaches an LED component comprising: a light emitting diode (LED) (# 11 in Fig. 1 and in ¶ [0053]) for generating at least one of blue light or ultraviolet light (¶ [0053]); a fluoride phosphor matrix (#32 in Fig. 1 and in ¶ [0053]), the fluoride phosphor matrix being consolidated into a phosphor ceramic structure (“phosphor ceramic compact” in ¶ [0053]) including at least one of a transparent fluoride ceramic structure or a translucent fluoride ceramic structure (“substantially translucent” in ¶ [0093], K2SiF6:Mn4+ throughout, Table 1), and positioned adjacent to the LED; the phosphor ceramic structure generating at least one of red or orange light when irradiated by the light emitted from the LED (¶ [0019]); and said phosphor ceramic structure exhibiting reduced thermal quenching relative to a fluoride particulate structure irradiated by the LED (K2SiF6:Mn4+ being a ceramic instead of in particle form).  
As to claim 2, Zhou et al. teaches the phosphor ceramic structure has a density of at least one of: 80% of the full density of a single crystal of the fluoride phosphor matrix; 90% of the full density; and 99% of the full density (essentially free of binder material in ¶ [0049]).  
As to claims 3 and 4, Zhou et al. teaches the phosphor ceramic structure comprises a ceramic matrix having a cubic or near-cubic K.2PtCl6 structure type (not explicitly stated, but necessarily results from having a ceramic made from the same material as the Applicant formed as a ceramic, K2SiF6:Mn4+).  
K2SiF6:Mn4+).  
As to claim 6, Zhou et al. teaches the fluoride phosphor matrix is comprised of M=Li, Na, K, Rb, Cs or mixtures thereof, and M' being comprised of Si, Ge, Sn, Ti, Zr, Hf or mixtures thereof (K2SiF6:Mn4+).  
As to claim 7, Zhou et al. teaches the fluoride phosphor matrix comprises at least one of: K2SiF6, Li2SiF6, Na2SiF6, K2SiF6, Rb2SiF6, Cs2SiF6, K2GeF6, Li2GeF6, Na2GeF6, Rb2GeF6, Cs2GeF6, Li2SnF6, Na2SnF6, Rb2SnF6, Cs2SnF6, K2ZrF6, Li2ZrF6, Na2ZrF6, Rb2ZrF6, Cs2ZrF6, K2HfF6, Li2HfF6, Na2HfF6, Rb2HfF6, Cs2HfF6, K2TiF6, Li2TiF6, Na2TiF6, Rb2TiF6, Cs2TiF6, and any mixtures or solid solutions thereof (K2SiF6:Mn4+).  
As to claim 8, Zhou et al. teaches the fluoride phosphor matrix is doped with Mn4+ (K2SiF6:Mn4+).  
As to claim 9, Zhou et al. teaches said Mn4+ doping level being at least one of: between 0.01% to 30%; and between 0.01% to 5% (¶ [0028]).  
As to claim 10, Zhou et al. teaches the fluoride phosphor matrix is consolidated into the ceramic structure by heating at a temperature above room temperature and below a melting or decomposition temperature of the fluoride phosphor matrix (¶ [0061]).  
Examiner notes that while Zhou appears to teach the limitations, this is an example of a product by process claim and the method steps in the product claim are not seen to add significant patentable weight to the structure.

Examiner notes that while Zhou appears to teach the limitations, this is an example of a product by process claim and the method steps in the product claim are not seen to add significant patentable weight to the structure.
As to claim 12, Zhou et al. teaches an additional phosphor consolidated into the fluoride phosphor matrix as distinct particles within the ceramic structure of the fluoride phosphor matrix, wherein the additional phosphor emits at a wavelength different from the fluoride phosphor matrix (red and green in the compact in ¶ [0058]).  
As to claim 13, Zhou et al. teaches the additional phosphor is selected from among the colors: cyan, green or yellow (green in ¶ [0058]).  
As to claim 14, Zhou et al. teaches the additional phosphor comprises an oxide phosphor, including Ce-doped (Lu,Gd,Y)3(AI,Ga)5O12 garnet compounds (¶ [0055]).  
As to claim 18, Zhou et al. teaches the fluoride phosphor matrix is comprised of a mixture of at least two different fluoride phosphors (red and green in the compact in ¶ [0058], combination in ¶ [0071]).  
As to claim 20, Zhou et al. teaches the thermal conductivity of the phosphor ceramic structure exhibits a value of about k -1.0 W/m-K at 25*C (not explicitly stated, but based off the prior art being made from the same material K2SiF6:Mn4+).  
As to claim 21, Zhou et al. teaches an additional phosphor in contact or not in contact with a surface of the phosphor ceramic structure as distinct particles, wherein the additional 
As to claim 22, Zhou et al. teaches the distinct particles of the additional phosphor are incorporated into an organic binder, and wherein the organic binder includes a polymer (binder can be included in ¶ [0049], can also have polymer in ¶ [0048]).  
As to claim 25, Zhou et al. teaches light emission device comprising: a fluoride phosphor consolidated into a ceramic structure (#32 in Fig. 1 and in ¶ [0053]), wherein the ceramic structure is substantially free of an organic binder (essentially free of binder material in ¶ [0049]); and the ceramic structure operable to be disposed adjacent to an excitation light source emitting light of a first wavelength, and to modify the light of the first wavelength passing therethrough to emit light having a second wavelength longer than the first wavelength (Fig. 1A and in ¶ [0052], [0053]).  
As to claim 26, Zhou et al. teaches said ceramic structure is a red or orange emitter (¶ [0003] shows K2SiF6:Mn4+, which is used throughout, to be red).  
As to claim 27, Zhou et al. teaches said device includes any combination of additional components including but not limited to additional phosphors, heat-sinks, electrical power conversion modules, arrays of additional blue LEDs, fixturing, electrodes for electrical contact, means physical support, and secondary optical components in addition to the emitting structure (see at least Fig. 1A and 1B which has optical components like #13).  



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2015/0076406 A1).
As to claims 15-17, Zhou does not explicitly disclose the phosphor being a nitride, and oxynitride, a sulfide, etc.
However, one of ordinary skill in the art would see these broad classes of phosphors interchangeable to the point being obvious variants to the YAG phosphor of claim 14. Substituting the phosphors of claims 15-17 for the phosphor of claim 14 (and taught by Zhou) would have been obvious to one of ordinary skill in the art because the selection of one obvious variant over another has been held to be within the level of one of ordinary skill in the art.

Claims 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2015/0076406 A1) in view of Kawaguchi et al. (US Pub. No. 2018/0347785 A1).
As to claim 19, Zhou et al. is silent about the fluoride phosphor matrix residing within a heat-sink structure that removes heat from the phosphor ceramic structure.  
However, in the same field or endeavor, Kawaguchi teaches the use of a heat-sink structure adjacent a phosphor material in order to remove heat from the phosphor material (¶ [0041]).

As to claim 23, Zhou et al. teaches a diode-based lighting component comprising: a diode (# 11 in Fig. 1 and in ¶ [0053]) for generating at least one of blue light or ultraviolet light (¶ [0053]); a fluoride phosphor matrix (#32 in Fig. 1 and in ¶ [0053]), the fluoride phosphor matrix being consolidated into a phosphor ceramic structure (“phosphor ceramic compact” in ¶ [0053]) including at least one of a transparent fluoride ceramic structure or a translucent fluoride ceramic structure (“substantially translucent” in ¶ [0093], K2SiF6:Mn4+ throughout, Table 1), and positioned adjacent to the diode; the phosphor ceramic structure generating at least one of red or orange light when irradiated by the light emitted from the diode (¶ [0019]); and said phosphor ceramic structure exhibiting reduced thermal quenching 6relative to a fluoride particulate structure irradiated by the diode (K2SiF6:Mn4+ being a ceramic instead of in particle form).  
Zhou is silent about the diode being a laser diode. However, in the same field or endeavor Kawaguchi et al. teaches that in light emitting devices the light source can be either a regular diode or a laser diode (¶ [0029]). It would have been obvious to one of ordinary skill in the art to swap one for the other as a matter of using recognized equivalent blue light emitter.
As to claim 24, Zhou teaches the laser diode is disposed adjacent a minor length of the ceramic structure, generally perpendicular to an axis extending along a major length of the structure (Fig. 1A). 

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.